Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2021 and March 24, 2021 have been entered. IDS filed on March 22, 2021 and March 24, 2021 have been considered.
IDS filed on July 23, 2020 and August 18, 2020 also have been considered.
Claims 1-3, 5-8, 20, 22, 27-31, 33-35 and 37-41 are allowed as set forth in the Notice of Allowance dated March 17, 2021.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: A peptide comprising the amino acid sequence of SEQ ID NO: 2, wherein Z is any amino acid selected from D, E, Q, S or P and X is any amino acid, wherein at least one residue of SEQ ID NO: 2 is sulfated tyrosine, wherein the peptide comprises the amino acid sequence as set forth in any one of SEQ ID NOs: 28-38 or SEQ ID NOs: 40-44 is both novel and unobvious over the cited prior art. The closest art filed with the IDS are Widom et al (WO 2007/067983, filed with IDS) and Thompson et al (Nature Chemistry, st sequence). Thompson et al has a publication date of September 2017, therefore, is not a prior art date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-3, 5-8, 20, 22, 27-31, 33-35 and 37-41 are allowed, as set forth in the Notice of Allowance of March 17, 2021.


CONCLUSION
Claims 1-3, 5-8, 20, 22, 27-31, 33-35 and 37-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654